REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an image forming lens system having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including the independent claim 1 (with claims 8, 10, 12, 13-30 dependent thereon), an image forming lens system comprising: an aperture stop; and an image-side lens unit group which is disposed on an image side of the aperture stop, wherein the image-side lens unit group includes in order from the aperture stop to the image side along an optical axis, a first image-side lens unit having a negative refractive power, a second image-side lens unit having a positive refractive power, and a third image-side lens unit having a positive refractive power, and any one of the first image-side lens unit, the second image-side lens unit, and the third image-side lens unit is a focusing lens unit which moves along the optical axis at the time of focusing from an object at infinity to an object at a close distance, and 
an object-side lens unit group which is disposed on an object side of the aperture stop, wherein the object-side lens unit group includes a plurality of lenses, and all the lenses disposed on the object side of the aperture stop are included in the object-side lens unit group, and an object-side partial lens system which includes all the lenses on the object side of the first image-side lens unit, has a positive refractive power, and the focusing 
there is no other lens between the first image-side lens unit and the lens unit having a positive refractive power; as recited in independent claim 3 (with claim 9 dependent thereon), an image forming lens system comprising: an aperture stop; and an image-side lens unit group which is disposed on an image side of the aperture stop, wherein
the image-side lens unit group includes in order from the aperture stop to the image side along an optical axis, a first image-side lens unit having a negative refractive power, a second image-side lens unit having a positive refractive power, and a third image-side lens unit having a positive refractive power, and the third image-side lens unit is a focusing lens unit which moves along the optical axis at the time of focusing 
as recited in independent claim 6, an image forming lens system comprising: an aperture stop; and an image-side lens unit group which is disposed on an image side of the aperture stop, wherein the image-side lens unit group includes in order from the aperture stop to the image side along an optical axis, a first image-side lens unit having a negative refractive power, a second image-side lens unit having a positive refractive power, and a third image-side lens unit having a positive refractive power, and any one of the first image-side lens unit, the second image-side lens unit, and the third image-side lens unit is a focusing lens unit which moves along the optical axis at the time of focusing from an object at infinity to an object at a close distance, and the second image-side lens unit includes a plurality of positive lenses, and the third image-side lens unit consists of one negative lens and one positive lens; and as recited in independent claim 7 (with claim 11 dependent thereon), an image forming lens system comprising:

an aperture stop; and an image-side lens unit group which is disposed on an image side of the aperture stop, wherein the image-side lens unit group includes in order from the aperture stop to the image side along an optical axis, a first image-side lens unit having a negative refractive power, a second image-side lens unit having a positive refractive power, and a third image-side lens unit having a positive refractive power, and the first image-side lens unit or the third image-side lens unit is a focusing lens unit which moves along the optical axis at the time of focusing from an object at infinity to an object at a close distance, and the focusing lens unit includes at least one positive lens and at least one negative lens, and number of the focusing lens unit included in the image forming lens system is only one.
The claimed invention thereby provides image forming lens systems wherein stability is provided when photography takes place during mobility, which is small in size and light weight, with a rapidity if focusing speed.
Therefore, in light of the Applicants’ arguments and/or amendments, the claimed invention is considered to be in condition for allowance as being novel and nonobvious over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 80 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVELYN A LESTER/Primary Examiner
Art Unit 2872